




EXIBIT 10.1


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT, dated as of January 30, 2015, between IZEA, INC., a Nevada
corporation (the “Company”), and WILLIAM MOMARY JR. (the “Executive”).
W I T N E S S E T H:
WHEREAS, the Company desires to retain the services of the Executive and to that
end desires to enter into a contract of employment with him, upon the terms and
conditions herein set forth; and
WHEREAS, the Executive desires to be employed by the Company upon such terms and
conditions;
NOW, THEREFORE, in consideration of the premises and of the mutual benefits and
covenants contained herein, the parties hereto, intending to be bound, hereby
agree as follows:
1.
APPOINTMENT AND TERM



Subject to the terms hereof, the Company hereby employs the Executive, and the
Executive hereby accepts employment with the Company, all in accordance with the
terms and conditions set forth herein, for a period of three years (the “Initial
Term”) commencing on the date (the “Commencement Date”) of the closing of the
stock purchase contemplated by the Stock Purchase Agreement, dated as of January
27, 2015 (the “Purchase Agreement”), by and among the Company, Ebyline, Inc.
(“Ebyline”) and the stockholders of Ebyline listed on the signature pages
thereto, and ending on the third anniversary of such date. After the Initial
Term, this Agreement shall automatically renew for successive one-year terms
under the same terms and conditions set forth herein unless: (a) the Agreement
is earlier terminated or amended as provided herein, or (b) the Company or the
Executive gives written notice of non-renewal at least ninety (90) days prior to
the

1

--------------------------------------------------------------------------------




end of the Initial Term or any renewal term of this Agreement. If the Company
gives notice later than 90 days prior to the end of the Initial Term or any
renewal term of this Agreement after the Initial Term, then the Executive shall
have the choice of (1) extending the term of this Agreement until a date which
is 90 days after the date such notice is given, or (2) determining that the term
of the Agreement shall only run through the end of the Initial Term or any
renewal term of this Agreement, whichever is applicable. If the Company gives
notice pursuant to clause (b) of this paragraph, the Executive will notify the
Company within sixty (60) days of whether he is electing (1) or (2) above. If
the Company gives notice of non-renewal, the Executive may seek alternative
employment while still being employed by the Company. The Executive shall hold
the position of Senior Vice President of Content of the Company.
2.
DUTIES

(a)The Executive shall, unless prevented by incapacity, devote all of his
business time, attention and ability during normal corporate office business
hours to the discharge of his duties hereunder and to the faithful and diligent
performance of such duties and the exercise of such powers as may be assigned to
or vested in him by the Board of Directors of the Company (the "Board") and the
President and Chief Executive Officer of the Company, all such duties to be
consistent with his position. The Executive shall obey the lawful directions of
the Board and the Company’s President and Chief Executive Officer, and the
Executive shall use his diligent efforts to promote the interests of the Company
and to maintain and promote the reputation thereof.
(b)With the exception of existing investments and ownership positions previously
disclosed to the Company, the Executive shall not during his term of employment
(except as a representative of the Company or with the consent in writing of the
Board) be directly engaged as an employee, board member or general partner of
any business. The Executive may purchase an

2

--------------------------------------------------------------------------------




investment interest of up to 20% in entities that do not directly compete with
the Company, provided it does not impair the ability of the Executive to
discharge fully and faithfully his duties hereunder.
(c)Notwithstanding the foregoing provisions, the Executive shall be entitled to
serve in various leadership capacities in civic, charitable and professional
organizations. The Executive recognizes that his primary and paramount
responsibility is to the Company. The Executive shall be based in the Los
Angeles, California metropolitan area, except for required travel on the
Company's business.
3.REMUNERATION
(a)Base Salary. As compensation for his services pursuant hereto, the Executive
shall be paid a base salary of $200,000 per year during his employment. This
amount shall be payable in equal periodic installments in accordance with the
usual payroll practices of the Company.
(b)Stock Options. The Executive shall be granted stock options under the
Company’s 2011 Equity Incentive Plan entitling him to purchase 300,000 shares of
common stock of the Company at an exercise price calculated as the closing price
of the Company’s common stock on the Closing Date, as such term is defined in
the Purchase Agreement (to which this Agreement is an exhibit), which options
shall vest 40% after 24 months and thereafter the remaining 60% in equal monthly
installments over the following 36 months, pursuant to a customary stock option
agreement that will contain the terms pertaining to the stock options set forth
in this Section 3(b), which the Executive and the Company shall enter into
within ten (10) business days after this Agreement is executed by both of the
parties.
(i)In the event of termination of the employment (A) by the Executive pursuant
to Section 7(a)(i) or (B) by the Company pursuant to Section 7(b)(ii), all stock
options not theretofore vested will lapse and be forfeited. In the event the
Executive’s employment is terminated for any

3

--------------------------------------------------------------------------------




other reason (including for Good Reason or disability and death), all stock
options not theretofore vested will thereupon become immediately vested on the
date of termination, and, in the event of Executive’s death, all stock options
provided for under this Agreement will transfer to the Executive’s estate.  Upon
a Change of Control, as provided in Section 7(d), 50% of all unvested stock
options granted to the Executive will vest immediately and the remaining 50% of
all stock options granted to the Executive will vest upon the earlier of
eighteen (18) months after such Change of Control or the date of the Executive’s
termination for any reason, other than pursuant to Section 7(b)(ii), by the
acquiring company.  Except as otherwise provided in the next paragraph, each
stock option will expire ten years after it is granted.
(ii)In the event of termination of the employment of the Executive, all
unexercised and exercisable stock options granted to him hereunder must be
exercised by him, or his estate (or heir(s)), as the case may be: (A) within
twelve (12) months after the date of termination, if the termination is due to
disability, as provided in Section 7(b)(iii), (B) within twelve (12) months
after the date of termination in the event of death of the Executive, as
provided in Section 7(b)(iv), or within three (3) months after the date of death
if the termination was pursuant to disability, or (C) within six (6) months
after the date of termination if the termination is for any other reason;
provided, however, that in the event of the Executive’s employment is terminated
pursuant to Section 7(b)(ii), all stock options granted to him hereunder, which
have yet to be exercised, become null and void immediately upon termination.
(c)Except as provided above and in this Agreement, the Executive shall not be
entitled to receive any additional compensation or remuneration from the Company
(excluding any payments under the Purchase Agreement).

4

--------------------------------------------------------------------------------




4.HEALTH INSURANCE AND OTHER FRINGE BENEFITS
The Executive shall be entitled to participate in regular employee fringe
benefit programs to the extent such programs are offered by the Company to its
executive employees, including, but not limited to, medical, hospitalization and
disability insurance and life insurance that are substantially consistent with
the programs of the Company in effect prior to the Commencement Date.
5.
VACATION

The Executive shall be entitled to four (4) weeks of paid vacation days (in
addition to the usual national and Company holidays) during each contract year
during which he serves hereunder. Such vacation shall be taken at such time or
times as will be mutually agreed between the Executive and the Company. A
maximum of up to 48 hours of vacation not taken during a calendar year may be
carried forward. Subject to the foregoing, upon the termination of the
Executive’s employment with the Company, he shall be paid for all unused
vacation days accrued through the date of termination.
6.
REIMBURSEMENT FOR EXPENSES

The Executive shall be reimbursed for reasonable documented business expenses
incurred in connection with the business of the Company in accordance with
practices and policies established by the Company.
7.
TERMINATION

This Agreement and the Executive’s employment by the Company shall or may be
terminated, as the case may be, as provided below; provided, however, that such
termination shall not affect the obligations of the Executive pursuant to the
terms of Sections 8 and 9.

5

--------------------------------------------------------------------------------




(a)Termination by the Executive. The Executive may terminate this Agreement and
his employment by the Company:
(i) At any time and for any reason, other than reasons set forth in Section
7(a)(ii), sixty (60) days after written notice of the Executive's resignation is
received by the Company (“Voluntary Resignation”); or
(ii)For “Good Reason.” “Good Reason” shall be deemed to exist upon (a) the
Company’s reduction of the annual base compensation payable to the Executive
(either the current base compensation or the compensation set forth in this
Agreement, whichever is greater); (b) the relocation of the place of business at
which the Executive is principally located to a location that is outside of the
greater Los Angeles, California area; (c) the failure of the Company to comply
with a material term of this Agreement; or (d) significant reduction in the
Executive’s duties or responsibilities, inconsistent in any material respect
with his current position (provided that removal of the Executive following a
Change of Control as the Senior Vice President of Content so long as he serves
in a similar role at any continuing IZEA (or Ebyline) subsidiary, division or
group of the surviving company shall not constitute a significant reduction in
the Executive’s duties or responsibilities under this Agreement); provided that
Good Reason shall not be deemed to exist unless (x) notice of the Good Reason
condition is given by the Executive to the Company within ninety (90) days of
the Executive’s discovery of the condition’s existence, (y) the Company fails to
remedy the condition within thirty (30) days of such notice, and (z) the
Executive notifies the Company that he is resigning his employment from the
Company within ninety (90) days of the Company’s failure to remedy the condition
pursuant to the time period set forth in (y) above.

6

--------------------------------------------------------------------------------




(b)Termination by the Company. The Company may terminate this Agreement and the
Executive’s employment by the Company upon notice to the Executive (or his
personal representative):
(i)Without Cause. At any time and for any reason (“Without Cause”), other than
reasons set forth in Sections 7(b)(ii), (iii) or (iv); or
(ii)For “Cause.” Upon the written notice to the Executive by the Company at any
time, because of: (a) the willful and material malfeasance or dishonesty, or
habitual drug or alcohol abuse (as determined by a licensed physician practicing
in the Los Angeles, California metropolitan area selected by the Board, and
reasonably acceptable to the Executive) by the Executive related to or affecting
the performance of his duties, (b) the Executive's continuing and intentional
breach, non-performance or non-observance of any of the material terms or
provisions of this Agreement, but only after written notice by the Company of
such breach, nonperformance or nonobservance that specifies the steps needed to
be taken by the Executive to cure such alleged breach, nonperformance or
nonobservance of a material term or provision of this Agreement, and the failure
of the Executive to begin curing such alleged breach, nonperformance or
nonobservance as soon as practicable (but in any event within twenty-one (21)
days following written notice from the Company), (c) the conduct by the
Executive which the Board has in good faith determined has had a material
adverse effect on the business, assets, properties, results of operations,
financial condition, personnel or prospects of the Company (within each
category, taken as a whole), but only after written notice by the Company of
such conduct that specifies the steps needed to be taken by the Executive to
cure such alleged conduct, and the failure of the Executive to begin curing same
as soon as practicable (but in any event within twenty-one (21) days following
written notice from the Company), (d) upon the Executive's engagement in any act
of sexual harassment of another

7

--------------------------------------------------------------------------------




employee of the Company, after an investigation by the Company conducted by an
independent third party with subject matter expertise, (e) the Executive’s
conviction of a felony or any crime involving moral turpitude related to or
affecting the performance of his duties or any act of fraud, embezzlement, theft
or willful breach of fiduciary duty against the Company, or (f) the failure to
achieve a level of Content-Only Revenue equal to or in excess of at least 50% of
the applicable Revenue Target in any of the Measuring Periods (as such terms are
defined in the Purchase Agreement).
(iii)For Disability. In the event the Executive, by reason of physical or mental
disability, shall be unable to perform the services required of him hereunder
for a period of more than 60 consecutive days, or for more than a total of 90
non-consecutive days in the aggregate during any period of twelve (12)
consecutive calendar months, on the 61st consecutive day, or the 91st day, as
the case may be. The Executive agrees, in the event of any dispute under this
Section 7(b)(iii), and after written notice by the Board, to submit to a
physical examination by a licensed physician practicing in the Los Angeles,
California metropolitan area selected by the Board, and reasonably acceptable to
the Executive.
(iv)For Death. In the event the Executive dies while employed pursuant hereto,
on the day in which his death occurs, provided that such termination shall not
prejudice any benefits payable to the Executive’s spouse or beneficiaries that
are fully vested as of the date of death.
(c)Obligations of the Company Upon Termination.
(i)If this Agreement is terminated pursuant to Section 7(a)(i), 7(b)(ii) or
7(b)(iv), the Company will have no further liability to the Executive after the
date of termination other than the payment of all compensation and other
benefits payable to the Executive through the date of such termination.

8

--------------------------------------------------------------------------------




(ii)If this Agreement is terminated pursuant to Section 7(b)(iii), the Executive
will receive his then current base salary, or the base salary set forth in this
Agreement, whichever is greater, until such time (but not more than 120 days
after such disability, or 120 days after a physical examination by a licensed
physician practicing in the Los Angeles, California metropolitan area selected
by the Board, and reasonably acceptable to the Executive, determines the
Executive is disabled pursuant to Section 7(b)(iii), whichever is later)) as
payments begin under any disability insurance plan of the Executive.
(iii)If this Agreement is terminated pursuant to Section 7(a)(ii) or 7(b)(i),
the Executive will (A) receive his then current base salary, or the base salary
set forth in this Agreement, whichever is greater, for a severance period of
four (4) months following the termination of the Agreement (the “Severance
Period”), and (B) the Company will pay Executive's monthly COBRA (Consolidated
Omnibus Budget Reconciliation Act) payments for a period of twelve (12) months
following Executive's termination (the “COBRA Period”). It is the Executive's
obligation, however, to submit the necessary documentation and paperwork
required for COBRA coverage following his separation from employment.
(d)If there is a Change of Control (as defined below), and subsequent thereto
the Executive's employment with the Company terminates at any time within six
(6) months after such Change of Control for reasons other than as provided in
Section 7(a)(i) or 7(b)(ii) then the Executive shall be paid pursuant to this
Agreement an amount for the greater period of: (i) the Severance Period set
forth in (7)(c)(iii) or (ii) the period remaining between the date of such
termination and the six (6) month anniversary of the Change of Control at the
Executive's then current base salary, or the base salary set forth in this
Agreement, whichever is greater, at the date of termination (unless the
Executive is otherwise paid for such period pursuant to Section 15(b) hereof, or
otherwise). A

9

--------------------------------------------------------------------------------




“Change of Control” shall be deemed to have occurred at such time as any person,
other than the Company, its existing shareholders or any of its or their
affiliates on the date hereof, purchases the "beneficial ownership" (as defined
in Rule 13d‑3 under the Securities Exchange Act of 1934), directly or
indirectly, of 50% or more of the combined voting power of voting securities
then ordinarily having the right to vote for directors of the Company.
8.CONFIDENTIAL INFORMATION
(a)The Executive covenants and agrees that he will not at any time during the
continuance of this Agreement or at any time thereafter (i) print, publish,
divulge or communicate to any person, firm, corporation or other business
organization (except in connection with the Executive's employment hereunder) or
use for his own account any secret or confidential information relating to the
business of the Company (including, without limitation, information relating to
any customers, suppliers, employees, products, services, formulae, technology,
know-how, trade secrets or the like, financial information or plans) or any
secret or confidential information relating to the affairs, dealings, projects
and concerns of the Company, both past and planned (“Confidential Information”),
which the Executive has received or obtained or may receive or obtain during the
course of his employment with the Company (whether or not developed, devised or
otherwise created in whole or in part by the efforts of the Executive), or
(ii) take with him, upon termination of his employment hereunder, any
information in paper or document form or on any computer-readable media relating
to the foregoing. The term "Confidential Information" does not include
information which is or becomes generally available to the public other than as
a result of disclosure by the Executive or which is generally known in the
social media sponsorship industry. The Executive further covenants and agrees
that he shall retain the Confidential Information received

10

--------------------------------------------------------------------------------




or obtained during such service in trust for the sole benefit of the Company or
its successors and assigns.
(b)The term Confidential Information as defined in Section 8(a) hereof shall
include information obtained by the Company from any third party under an
agreement including restrictions on disclosure known to the Executive.
(c)In the event that the Executive is requested pursuant to subpoena or other
legal process to disclose any of the Confidential Information, the Executive
will provide the Company with prompt notice so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with
Section 8 of this Agreement. In the event that such protective order or other
remedy is not obtained or that the Company waives compliance with the provisions
of Section 8 of this Agreement, the Executive will furnish only that portion of
the Confidential Information which is legally required.
9.
RESTRICTIONS DURING EMPLOYMENT AND FOLLOWING TERMINATION

(a)The Executive shall not, anywhere within the United States, during his full
term of employment under Section 1 hereof and for a period of one (1) year
thereafter, notwithstanding any earlier termination pursuant to Section 7(a)
hereof, without the prior written consent of the Company, directly or
indirectly, and whether as principal, agent, officer, director, partner,
employee, consultant, broker, dealer or otherwise, alone or in association with
any other person, firm, corporation or other business organization, carry on, or
be engaged, have an interest in or take part in, or render services to any
person, firm, corporation or other business organization (other than the
Company) engaged in a business which is competitive with all or part of the
Business of the Company; provided, however, that, with the consent of the
Company (which shall not be unreasonably withheld), the Executive may own up to
five percent (5%) of the outstanding stock of a publicly-held company

11

--------------------------------------------------------------------------------




engaged in the Business of the Company. The term “Business of the Company” shall
mean operating platforms that facilitate social media sponsorships and/or
provide custom content marketing solutions for brands and publishers.
(b)The Executive shall not, for a period of one (1) year after termination of
his employment hereunder, either on his own behalf or on behalf of any other
person, firm, corporation or other business organization, endeavor to entice
away from the Company any person who, at any time during the continuance of this
Agreement, was an employee of the Company within one year before the Executive’s
termination date.
(c)The Executive shall not, for a period of one (1) year after termination of
his employment hereunder, either on his own behalf or on behalf of any other
person, firm, corporation or other business organization, solicit or direct
others to solicit, any of the Company's customers or prospective customers
(including, but not limited to, those customers with whom the Executive had a
business relationship during his term of employment) for any purpose or for any
activity which is competitive with all or part of the Business of the Company.
(d)It is understood by and between the parties hereto that the foregoing
covenants by the Executive set forth in this Section 9 are essential elements of
this Agreement and that, but for the agreement of the Executive to comply with
such covenants, the Company would not have entered into this Agreement. It is
recognized by the Executive that the Company currently operates in, and may
continue to expand its operations throughout, the United States. The Company and
the Executive have independently consulted with their respective counsel and
have been advised in all respects concerning the reasonableness and propriety of
such covenants.
(e) In the event of a breach by the Company of the Purchase Agreement with
respect specifically to the payment of the Six-Month Stock Issuance, the Annual
Cash/Stock Payments and,

12

--------------------------------------------------------------------------------




subject to the Revenue Target requirements and dispute resolution procedures,
the Performance Payments, sub-sections (a)-(d) above shall be null and void.
10.REMEDIES
(a)Without intending to limit the remedies available to the Company, it is
mutually understood and agreed that the Executive's services are of a special,
unique, unusual, extraordinary and intellectual character giving them a peculiar
value, the loss of which may not be reasonably or adequately compensated in
damages in an action at law, and, therefore, in the event of any material breach
by the Executive that continues after any applicable cure period, the Company
shall be entitled to equitable relief by way of injunction or otherwise.
(b)The covenants of Sections 8 and 9 shall be construed as independent of any
other provisions contained in this Agreement and shall be enforceable as
aforesaid notwithstanding the existence of any claim or cause of action of the
Executive against the Company, whether based on this Agreement or otherwise. In
the event that any of the provisions of Sections 8 or 9 hereof should ever be
adjudicated to exceed the time, geographic, product/service or other limitations
permitted by applicable law in any jurisdiction, then such provisions shall be
deemed reformed in any such jurisdiction to the maximum time, geographic,
product/service or other limitations permitted by applicable law.
11.COMPLIANCE WITH OTHER AGREEMENTS
The Executive represents and warrants to the Company that the execution of this
Agreement by him and his performance of his obligations hereunder will not, with
or without the giving of notice or the passage of time or both, conflict with,
result in the breach of any provision of or the termination of, or constitute a
default under, any agreement to which the Executive is a party or by which the
Executive is or may be bound.

13

--------------------------------------------------------------------------------




12.
WAIVERS

The waiver by the Company or the Executive of a breach of any of the provisions
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach.
13.
BINDING EFFECT; BENEFITS

This Agreement shall inure to the benefit of, and shall be binding upon, the
parties hereto and their respective successors, assigns, heirs and legal
representatives, including any corporation or other business organization with
which the Company may merge or consolidate or sell all or substantially all of
its assets. Insofar as the Executive is concerned, this contract, being
personal, cannot be assigned.
14.
NOTICES

All notices and other communications which are required or may be given under
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered to the person to whom such notice is to be given at his or its
address set forth below, or such other address for the party as shall be
specified by notice given pursuant hereto:
(a)
If to the Executive, to him at:



Mr. William Momary Jr.
c/o Ebyline, Inc.
15260 Ventura Boulevard, Suite 800
Sherman Oaks, California 91403


and


(b)    If to the Company, to it at:


IZEA, Inc.
480 N. Orlando Avenue, Suite 200
Winter Park, Florida 32789
Attention: Mr. Edward H. (Ted) Murphy
President and Chief Executive Officer





14

--------------------------------------------------------------------------------




15.
MISCELLANEOUS

(a)This Agreement contains the entire agreement between the parties hereto and
supersedes all prior agreements and understandings, oral or written, between the
parties hereto with respect to the subject matter hereof. This Agreement may not
be changed, modified, extended or terminated except upon written amendment
approved by the Board and executed by a duly authorized officer of the Company.
(b)This Agreement may be executed in counterparts, each of which shall be deemed
to be an original, but all of which together shall constitute one and the same
instrument.
(c)All questions pertaining to the validity, construction, execution and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the State of Florida, without regard to its conflict of law
principles, and each of the parties hereto irrevocably consents to the
jurisdiction and venue of the federal and state courts located in the County of
Orange and State of Florida.




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
IZEA, INC.




By: /s/ Edward H. Murphy
Edward H. (Ted) Murphy
President and Chief Executive Officer


EXECUTIVE




/s/ William Momary, Jr.
William Momary Jr.









15